Citation Nr: 9922443	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  95-23 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from December 1963 to April 
1966.  He died on December [redacted], 1993.  The appellant is 
his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 RO rating decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  This matter was previously before the Board 
in June 1997 and March 1998 at which times it was remanded to 
the RO for further development. 


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1993, of cardiogenic 
shock which was due to or a consequence of coronary 
atherosclerosis.

2.  The veteran was not service-connected for any 
disabilities at the time of his death.

3.  No competent evidence has been presented which attributes 
the onset of coronary atherosclerosis and cardiogenic shock 
to military service.


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1110, 1310, 5107, 7104 (West 1991); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's August 1963 pre-induction examination report 
and his January 1965 re-enlistment examination report show 
that he had a normal clinical evaluation of his heart.  X-ray 
findings of the veteran's chest in January 1965 reveal an 
essentially normal chest.

In October 1965 the veteran was hospitalized for acute 
gastroenteritis.  Findings in regard to his heart revealed no 
thrills, heaves or murmurs.  Heart sounds were of adequate 
intensity and were clear and distinct.  Rhythm revealed 
normal sinus.

In November 1965 the veteran was seen at a medical facility 
with progressive dyspnea on exertion and occasionally at 
rest.  On examination he had sticky rales and a vital 
capacity of 50 percent of normal.  Medical records at this 
time note that he had been seen 31 times in the Outpatient 
Department over the past 21 months and had been hospitalized 
twice.  Findings reveled a clear chest with good heart tone 
and rate and normal sinus rhythm.  The first heart sound was 
normal and there was no murmur that could be interpreted as 
representing mitral stenosis.  A chest X-ray performed 
revealed no cardiac or active lung disease.  The veteran was 
diagnosed as having suspected pulmonary disease, no disease 
found.

The veteran was found to have a normal clinical evaluation of 
his heart at his separation examination in January 1966.  A 
January 1966 chest X-ray report reveals no active cardiac or 
active lung disease.

Private hospital records in October 1978 show that the 
veteran had been hospitalized for seven days due to 
increasing problems with shortness of breath and left sided 
chest pain.  The records show that he had known 
atherosclerotic coronary vascular disease with a previous 
anterior wall myocardial infarction and that he underwent 
bypass surgery and aneurysmectomy.  The veteran was diagnosed 
as having crescendo angina pectoris.  The discharge summary 
notes that the veteran was to be transferred to another 
private hospital for cardiac catheterization and re-
evaluation of his cardiac status.  A chest X-ray report dated 
in October 1978 reflects an impression of no active pulmonary 
disease.

At a private hospital in November 1978 the veteran underwent 
left heart cardiac catheterization, coronary angiography and 
bypass angiography.  Following surgery the veteran's 
physician recommended that he continue on medical therapy and 
become permanently disabled.  He was diagnosed as having 
atherosclerotic coronary vascular disease.

In November 1978 the veteran filed a VA claim for nonservice-
connected pension due to his heart condition.  He stated that 
his heart condition began in February 1978.

A January 1979 VA examination report notes that the veteran's 
primary difficulty was that he suffered a coronary occlusion 
in February 1978.  It also notes that he underwent triple-
vessel bypass surgery in March 1978 and continued to have 
some chest pain.  He was diagnosed as having status post 
myocardial infarction, status postoperative triple vessel 
surgery, and continuing anginal syndrome. 

In a January 1979 rating decision the RO granted nonservice-
connected pension benefits to the veteran as a result of his 
heart disability.

On file is a final claim filed by the veteran with the State 
Workmen's Compensation Board for disability benefits in 
February 1979.  The veteran noted on the claim that February 
1978 was the date of accident or injury. 

In May 1991 the veteran was seen in the emergency room of a 
private hospital for chest pain, diaphoresis and rapid heart 
rate.  He was found to be in ventricular tachycardia.  
Cardioversion was performed.  He was admitted to the hospital 
where he underwent a left heart catheterization and coronary 
angiography.  

Private office notes show that the veteran had been 
hospitalized on two occasions in June 1992 because of 
palpitations.

In December 1993 the veteran was hospitalized because of 
ventricular tachycardia.  The hospital record shows that the 
veteran had been in his usual health until two days earlier 
when he began to experience shortness of breath and chest 
congestion.  His medical history as noted includes an 
extensive myocardial infarction in 1978, followed by cardiac 
catheterization, which revealed triple vessel disease.  A 
Death Summary was completed by the hospital and includes the 
following:  1)  Advanced dilated ischemic cardiomyopathy 
admitted with an acute myocardial infarction, pulmonary 
edema, rapid atrial fibrillation.  2)  Status post coronary 
bypass 15 years previously.  3)  Status post extensive 
previous myocardial infarction.  4)  History of sustained V 
tach in the past, status post electrophysiologic testing on 
Quinidine and Mexiletine on admission.  5)  Unsuccessful 
cardiopulmonary resuscitation.

On file is a certified death certificate showing that the 
veteran died on December [redacted], 1993.  The immediate cause of 
death was cardiogenic shock of three days duration.  Coronary 
atherosclerosis, of 15 years duration, was listed as a 
condition that was due to or as a consequence of cardiogenic 
shock.

In January 1994 the appellant filed an Application for 
Dependency and Indemnity Compensation.  

In February 1994 the RO sent the appellant a letter 
requesting that she submit medical evidence to support her 
claim for service-connected death benefits.  The appellant 
responded to the RO's request in February 1994 by stating 
that there were no additional medical files in her possession 
that pertained to her claim.

In May 1994 the RO denied the appellant's claim of service 
connection for the cause of the veteran's death and for basic 
eligibility for benefits under Chapter 35.

In the appellant's substantive appeal received in July 1995, 
the appellant stated that the veteran had been diagnosed as 
having a suspected pulmonary disease in service and that this 
weakened his lungs, heart muscles and circulatory system and 
was a contributory cause of his death.

In a June 1998 letter from the RO, the appellant was 
requested to provide the names, dates and addresses of all 
medical providers who treated the veteran for any pulmonary 
and cardiovascular disorders since his discharge from 
service.  The appellant was also asked to complete 
authorization release forms for each medical provider.  The 
RO did not receive a reply to this request.  


II.  Legal Analysis

The threshold question to be answered is whether the 
appellant has met her burden of submitting evidence 
sufficient to justify a belief that her claim for service 
connection for the cause of the veteran's death is well 
grounded.  In order for her to meet this burden, she must 
submit evidence sufficient to justify a belief that her claim 
is plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

For a service connection claim to be plausible or well 
grounded, it must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
well grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Where the 
determinative issue involves medical causation or medical 
diagnosis, medical evidence to the effect that the claim is 
plausible or possible is required in order for a claim to be 
considered well grounded.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 
3.312 (1998).  In short, evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death.  § 3.312.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  § 3.312.  A 
contributory cause of death must be causally connected to 
death and must be "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

At the time of the veteran's death in December 1993, he did 
not have any service-connected disabilities.  His death 
certificate lists the immediate cause of death as cardiogenic 
shock of three days duration.  It also lists coronary 
atherosclerosis, of 15 years duration, as being due to or a 
consequence of cardiogenic shock.  A Death Summary from a 
private hospital where the veteran expired notes that the 
veteran was status post coronary bypass of 15 years and 
status post extensive previous myocardial infarction.

Turning to the veteran's service medical record, they show 
that he had a normal heart.  Such records include the 
veteran's pre-induction examination report in 1963, heart 
findings in October and November 1965, and the veteran's 
separation examination report in January 1966. Similarly, 
chest X-rays taken in service in January 1965, November 1965 
and January 1966 revealed no cardiac or active lung disease.

Service medical records also show that the veteran had been 
referred to an Army hospital in November 1965 for evaluation 
of exertional dyspnea.  These records note that the veteran 
had been seen in the Outpatient Department 31 times in 21 
months and had two prior hospitalizations.  Following the 
November 1965 evaluation, the veteran was given a diagnosis 
of "suspected pulmonary disease, no disease found."  

The appellant contends that the veteran's inservice diagnosis 
of suspected pulmonary disease (no disease found), weakened 
his lungs, heart muscles and circulatory system and thus 
contributed to his early demise.  However, she has not 
submitted any medical evidence supporting this contention, 
which, by itself, is not enough to make her claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The first medical evidence of a heart disability is in 1978, 
over one decade after the veteran's separation from service.  
Private medical records and a January 1979 VA examination 
report note that the veteran suffered an anterior wall 
myocardial infarction in 1978 and was found to have 
atherosclerotic coronary vascular disease.  This is 
consistent with the veteran's original November 1978 claim 
for nonservice-connected pension in which he noted that his 
heart condition began in February 1978.

Since there is no evidence that the veteran had any heart 
problems in service, and no competent medical authority 
providing a nexus between the veteran's fatal heart disease 
and service, the appellant's claim may not be considered well 
grounded.  Ruiz v. Gober, 10 Vet. App. 352 (1997).


ORDER

The appellant's claim of service connection for the cause of 
the veteran's death is denied as not well grounded.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

